Title: From James Madison to Thomas Jefferson, 29 March 1822 (letter not found)
From: Madison, James
To: Jefferson, Thomas


                ¶ To Thomas Jefferson. Letter not found. 29 March 1822. Listed as a one-page autograph letter, signed, in Parke-Bernet Galleries Sale No. 451 (5–6 Apr. 1943), item 389, with the following extract: “I am sorry that the approaching meeting of the Visitors will furnish an exception to the punctuality of my attendance … I presume that my failure, even if it prevents a quorum, is rendered of little consequence by the obduracy of the Assembly to the pleas in behalf of the University, whose interests are certainly the best interests of their constituents. …” Docketed by Jefferson: “Madison, James. Montpelier, Mar. 29, 22. recd Apr. 4.” Acknowledged in Jefferson to JM, 7 Apr. 1822.
            